Citation Nr: 1809793	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-47 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee arthritis. 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), to include as on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1963 to July 1965.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from July 2014 and April 2015 rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability is manifested by extension limited to, at worst, 10 degrees; flexion limited to, at worst, 70 degrees; and painful motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257-5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had asserted that he is entitled to an increased initial rating for his right knee disability as his symptoms are worse than those contemplated by the currently assigned rating.

At a November 2014 VA examination, the Veteran reported that he had been experiencing right knee pain since his active service, which was intermittent at first, but became constant. He denied flare-ups and any additional functional loss or functional impairment of the joint. He reported a limp due to the inability to flex his right knee. On physical examination, the Veteran was noted to have 70 degrees of flexion with evidence of pain on motion, and 0 degrees of extension with evidence of pain on motion. Pain with weight-bearing was not noted, and evidence of localized tenderness or pain on palpation of the joint was shown. Evidence of crepitus was found. There was no additional functional loss of the right knee with repetitive use testing. Strength of the right knee was normal, with no reduction in muscle strength. No ankylosis was shown. The examiner noted that there was no history of recurrent subluxation, no history of lateral instability, no history of recurrent effusion, and normal stability of the right knee. The Veteran was not noted to have ever had a meniscus or semilunar cartilage condition, nor were any scars observed. The examiner diagnosed right knee arthritis.

At an August 2017 VA examination, the Veteran reported a limitation in his ability to walk and stand, he reported that he could no longer drive due to knee pain, and that he regularly used a cane and constantly used a brace for assistance. He reported constant, chronic pain; grinding of the knee; creaking of the knee; and increased pain with sitting, standing, and walking. He also reported that his knees would swell at night. He denied any flare-ups. On physical examination, the Veteran was noted to have 5 to 80 degrees of flexion with evidence of pain on motion, 80 to 10 degrees of extension with evidence of pain on motion. Pain with weight-bearing and passive range of motion was noted, and evidence of localized tenderness or pain on palpation of the joint was shown. Evidence of crepitus was found. There was no additional functional loss of the right knee with repetitive use testing. The examiner noted bony deformities of the bilateral knees due to arthritis. Strength of the right knee was normal, with no reduction in muscle strength. No ankylosis was shown. The examiner noted that there was no history of recurrent subluxation, no history of lateral instability, no history of recurrent effusion, and normal stability of the right knee. The Veteran was not noted to have ever had a meniscus or semilunar cartilage condition, nor were any scars observed. The examiner diagnosed right knee arthritis.

The Board acknowledges that neither the November 2014 or August 2017 VA examiner discussed additional functional impairment during flare-ups in terms of degrees of motion lost. However, as noted, the Veteran denied flare-ups at both VA examinations. Further, there is no other indication from the record that the Veteran experiences flare-ups of his right knee disability. Therefore, the Board finds that the VA examinations of record are adequate and there is no bar to proceeding with a decision at this time. Sharp v. Shulkin, 29 Vet. App. 26 (2017).

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various ailments, to include his right knee disability. A review of the VA Medical Center treatment notes of record shows that the Veteran was seen in May 2016 for his right knee, at this time he reported that he had increased pain at night and that it has become more bothersome as he had aged. The treatment provider observed the Veteran had a slight limp, and provided the Veteran with a brace. The Veteran reported feeling more support and stability with the brace. There is no other indication from the VA Medical Center treatment notes of record that the Veteran has symptoms of his right knee disability, to include limitation of motion, which are worse than those reported at his VA examinations.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his right knee disability. In this regard, the Board notes that the Veteran has not been shown to have extension limited to worse than 10 degrees. Further, while the Veteran has not reported that he experiences painful flare-ups, and there is no indication from the record that he has additional functional impairment due to pain, weakness, fatigability, lack of endurance, or incoordination following repetitive use.  38 C.F.R. § 4.40, 4.45 (2017). The additional limitation of extension the Veteran experienced due to pain was accounted for by the VA examiner when reporting the Veteran's right knee range of motion measurements. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning an initial rating in excess of 10 percent for his right knee disability. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  

Consideration has been given to assigning separate compensable ratings for the Veteran's right knee disability under other diagnostic codes. The Board acknowledges that the Veteran can be assigned separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code. A separate rating can also be assigned for compensable recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257 and for compensable symptoms relating to cartilage issues pursuant to Diagnostic Codes 5258 and 5259. Lyles v. Shulkin, ___ Vet. App. ___ (2017); VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

However, in this case, there is no indication from the record that the Veteran has right knee instability, a meniscus tear or injury, or flexion of the right knee limited to 45 degrees or less. In fact, both the November 2014 and August 2017 VA examiners specifically noted that the Veteran did not have right knee instability and he did not have a history of injury to the meniscus or semilunar cartilage. Additionally, as noted above, the Veteran's flexion was limited to, at worst, 70 degrees. Therefore, the Board finds that assignment of additional separate compensable rating for the Veteran's right knee disability is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260 (2017).

Consideration has been given to assigning staged ratings. However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased initial rating for the Veteran's right knee disability. Therefore, the claims must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to an initial rating in excess of 10 percent for right knee arthritis is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has asserted that he is unable to work as a result of his service-connected right knee disability. A review of the record shows that the Veteran is only service-connected for his right knee disability, rated 10 percent. Therefore, the Veteran does not meet the schedular criteria for assignment of a TDIU. However, a TDIU may be granted alternatively on an extraschedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.  

The Board is precluded from granting a TDIU on an extraschedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication. 38 C.F.R. § 4.16 (b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director of the Compensation Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the issue on its merits.

Here, the Board finds that there is evidence of record that suggests that the Veteran has difficulty obtaining and maintaining substantially gainful employment as a result of his service-connected right knee disability and the issue of entitlement to TDIU has not been considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  Therefore, the issue of entitlement to a TDIU is referred to the Director of the Compensation Service for adjudication in the first instance.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b). 

2. Then, readjudicate the remaining claim on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response. Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
  Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


